Citation Nr: 1727526	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-34 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, currently rated as noncompensably disabling. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2011; a statement of the case was issued in October 2012; and a substantive appeal was received in December 2012.  

The Board notes that the January 2011 rating decision granted service connection for tinnitus and left ear hearing loss only.  Service connection for right ear hearing loss was denied.  The RO subsequently granted service connection for right ear hearing loss by way of a May 2013 rating decision.  

The Veteran presented testimony at a Board hearing in November 2015.  A transcript of the hearing is associated with the Veteran's claims folder.  

This matter was previously before the Board in February 2016, at which time it was remanded for additional development.  It has now been returned to the Board for further appellate consideration.  

Unfortunately, the Board finds that this appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The February 2016 remand requested that the Veteran be afforded a new VA audiological examination, to include an opinion.  This has been accomplished.  

Afterward, the RO/AMC was to review the claim and, if it could not be granted in full, furnish the Veteran and his representative with a supplemental statement of the case.  

A review of the electronic claims file in VBMS shows that a July 8, 2016 entry for supplemental statement of the case is included.  However, the entry is entirely blank.  Subsequently, the Board is unable to verify that the Veteran's claim was reviewed by the RO/AMC or, if it was, if the Veteran and his representative received notice of the adjudication. 

Furthermore, a review of the record indicates that the Veteran's representative has submitted three private audiology examinations since July 2016.  These were not accompanied by a waiver of review by the RO and, as the date of the substantive appeal is prior to February 2013, a waiver cannot be presumed.  

Accordingly, the case is REMANDED for the following action:

1.  If a July 2016 supplemental statement of the case was issued in this matter, obtain a copy and scan it into VBMS.  If a copy is not available, a statement to this effect should be placed in the record. 

2.  Review the Veteran's claim for an increased initial rating for his bilateral hearing loss in light of the three private examinations submitted in August 2016.  If the appeal is not entirely favorable to the Veteran, a new supplemental statement of the case should be prepared and issued to the Veteran and his representative.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




